DETAILED ACTION
	The current Office Action is in response to the papers submitted 02/25/2021.  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5- 6, 8, 12 – 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No.: US 2014/0143517) referred to as Jin in view of Anderson et al. (Pub. No.: US 2011/0191558) referred to as Anderson.
With regard to claim 1, Jin teaches decompressing [S2217, Fig 22], by a storage controller [120, Fig 1], data requested by a first read request [S2214, S2216, and S2217, Fig 22; Paragraphs 0052, 0254, 0256 – 0257, and 0262; The host sends a read request to read the compressed data and decompress it based on a user’s input] from a host [101, Fig 1] by a first amount of computing resources [Paragraph 0253; Resources are secured to perform the decompression] of the storage controller [120, Fig 1];
receiving, by the storage controller [120, Fig 1], a second request, the second request being a host write request [Figs 9, 17, 20 and 22; The compression, decompression, and any other request that increases the used space of the storage is a write request] or an available garbage collection task;
determining, by the storage controller [120, Fig 1] in response to receiving the second request [Fig 9; S1712, Fig 17; The YES from step S1712 is in response to any previous write request that caused the used capacity to exceed the threshold], a second amount of computing resources available [S1713, Fig 17] for another processing task [Fig 17] after use of the first amount of computing resources by the first read request [S2214, S2216, and S2217, Fig 22; Paragraphs 0052, 0250, 0253 - 0254, 0256 – 0257, and 0262; Both the compression and decompression determine an amount of resources available based on the amount of resources used in a previous operation];
selecting [S1711, Fig 17; The Yes determination selects the process to continue to the compression], by the storage controller [120, Fig 1], a processing task [S1718, Fig 17] from among a plurality of processing tasks [S1718, Fig 17; S2216, Fig 22; Either a compression or decompression operation is selected based on certain criteria] based on a priority ordering of the plurality of processing tasks for which the second amount of computing resources is sufficient [S1711, Fig 17; S2211; Paragraphs 0250 and 0253; Priority is based on time and a task with an elapsed time has higher priority and is processed when there is sufficient resources to perform the task with a time that has elapsed]; and
performing the selected processing task [S1718, Fig 17] by the storage controller [120, Fig 1].
However, Jin may not specifically disclose the limitation of decompressing data requested by a read request from a host for the data to be returned to the host and providing the requested data to the host after decompressing.
Anderson discloses decompressing data requested by a read request from a host for the data to be returned to the host and providing the requested data to the host after decompressing [602, Fig 6; 804, Fig 8; Paragraphs 0051 and 0053].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anderson in Jin because it provides a method to decompress requested compressed data in a manner that saves power by storing compressed data on powered down arrays of storage and then migrating decompressed data to powered arrays [Paragraphs 0007 – 0009].
With regard to claim 5, Jin teaches the selecting [S1711, Fig 17] further comprises:
determining, by the storage controller [120, Fig 1], to perform background processing of a host write request [Fig 18; The process in figure 18 is a background process that the foreground process in figure 17 uses to actually perform the compression] as the processing selected task in response to the second amount of computing resources being below a threshold [S1713, Fig 17; S2213, Fig 22; Paragraph 0250; The threshold is the maximum amount of resources available in the system and when two processes are running it shows the second amount of resources is below the threshold].
With regard to claim 6, Jin teaches the selected processing task [Fig 17] comprises a first selected processing task [S1718, Fig 17], the method further comprising:
selecting, by the storage controller [120, Fig 1], in response to a third amount of computing resources being available after use of the first and second amounts of computing resources, a second processing task from among the plurality of processing tasks [S1718, Fig 17; S2216, Fig 22; Either a compression or decompression operation is selected based on certain criteria] based on the priority ordering for which the third amount of computing resources is sufficient [S1711, Fig 17; S2211; Paragraphs 0250 and 0253; A first compression and decompression operation finishing would release their secured resources resulting in a third amount of resources being available, which is based on the resources released by the first compression and decompression operations, for a second compression/decompression operation to secure resources].
With regard to claim 8, Jin teaches a computing device [103, Fig 1] comprising:
at least one memory [128, Fig 2] containing machine readable medium comprising machine executable code [211 – 215, Fig 2] having stored thereon instructions for performing a method of prioritizing compression [S1711 and S1718, Fig 17; When a certain time has elapsed the compression program is prioritized and executed] activities during input/output (I/O) operation [Paragraph 0250; Multiple operations can run in parallel that require input from a using that include the compression process]; and
at least one processor [125, Fig 1] coupled to the at least one memory [128, Fig 1], the at least one processor [125, Fig 1] configured to execute the machine executable code [211 – 215, Fig 2] to cause the at least one processor [125, Fig 1] to: 
receive a first read request [S2214, S2216, and S2217, Fig 22; Paragraphs 0052, 0254, 0256 – 0257, and 0262; The host sends a read request to read the compressed data and decompress it based on a user’s input] from a host [101, Fig 1];
decompress data [S2217, Fig 22] for the first read request [S2214, S2216, and S2217, Fig 22; Paragraphs 0052, 0254, 0256 – 0257, and 0262; The host sends a read request to read the compressed data and decompress it based on a user’s input] using a first amount of computing resources from a total amount of computing resources available [Paragraph 0253; Resources are secured to perform the decompression] to the computing device [103, Fig 1];
receiving a second request, the second request being a host write request [Figs 9, 17, 20 and 22; The compression, decompression, and any other request that increases the used space of the storage is a write request] or an available garbage collection task
determine, in response to receiving the second request [Fig 9; S1712, Fig 17; The YES from step S1712 is in response to any previous write request that caused the used capacity to exceed the threshold], a second amount of computing resources [S1713, Fig 17] available for another processing task [Fig 17] after use of the first amount of computing resources [S2214, S2216, and S2217, Fig 22; Paragraphs 0052, 0250, 0253 - 0254, 0256 – 0257, and 0262; Both the compression and decompression determine an amount of resources available based on the amount of resources used in a previous operation];
select [S1711, Fig 17; The Yes determination selects the process to continue to the compression] a processing task [S1718, Fig 17] from among a plurality of processing tasks [S1718, Fig 17; S2216, Fig 22; Either a compression or decompression operation is selected based on certain criteria] based on a priority ordering of the plurality of processing tasks for which the second amount of computing resources is sufficient [S1711, Fig 17; S2211; Paragraphs 0250 and 0253; Priority is based on time and a task with an elapsed time has higher priority and is processed when there is sufficient resources to perform the task with a time that has elapsed], wherein data decompression [S2217, Fig 22; Fig 23] has a higher priority [S2211 – S2213, Fig 22; Paragraph 0250; When decompression is being performed and compression is not, the first three steps in figure 22 show that due to multiple conditions the decompression has a higher priority than the compression process] than a remainder of the plurality of processing tasks [S1718, Fig 17; S2216, Fig 22]; and
perform the selected processing task [S1718, Fig 17].
However, Jin may not specifically disclose the limitation of decompressing data requested by a read request from a host for the data to be returned to the host and providing the requested data to the host after decompressing.
Anderson discloses decompressing data requested by a read request from a host for the data to be returned to the host and providing the requested data to the host after decompressing [602, Fig 6; 804, Fig 8; Paragraphs 0051 and 0053].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anderson in Jin because it provides a method to decompress requested compressed data in a manner that saves power by storing compressed data on powered down arrays of storage and then migrating decompressed data to powered arrays [Paragraphs 0007 – 0009].
With regard to claim 12, Jin teaches the at least one processor [125, Fig 1] is further configured, as part of the selection, to execute the machine executable code [211 – 215, Fig 2] to cause the at least one processor [125, Fig 1] to:
determine to perform background processing of a host write request [Fig 18; The process in figure 18 is a background process that the foreground process in figure 17 uses to actually perform the compression] as the selected processing task in response to the second amount of computing resources being below a threshold [S1713, Fig 17; S2213, Fig 22; Paragraph 0250; The threshold is the maximum amount of resources available in the system and when two processes are running it shows the second amount of resources is below the threshold].
With regard to claim 13, Jin teaches the processing task [Fig 17] comprises a first processing task [S1718, Fig 17], and the at least one processor [125, Fig 1] is further configured to execute the machine executable code [211 – 215, Fig 2] to cause the at least one processor [125, Fig 1] to:
select, in response to a third amount of computing resources being available after use of the first and second amounts of computing resources, a second processing task from among the plurality of processing tasks [S1718, Fig 17; S2216, Fig 22; Either a compression or decompression operation is selected based on certain criteria] based on the priority ordering for which the third amount of computing resources is sufficient [S1711, Fig 17; S2211; Paragraphs 0250 and 0253; A first compression and decompression operation finishing would release their secured resources resulting in a third amount of resources being available, which is based on the resources released by the first compression and decompression operations, for a second compression/decompression operation to secure resources].
With regard to claim 15, Jin teaches a non-transitory machine readable medium [128, Fig 2] having stored thereon instructions [211 – 215, Fig 2] for performing a method comprising machine executable code [211 – 215, Fig 2] which when executed by at least one machine [103, Fig 1], causes the at least one machine [103, Fig 1] to:
determine to decompress data [S2216 – S2217, Fig 22; Fig 23; The Yes outcome of S2216 is a determination to perform the decompression of compressed data in S2217 and figure 23] in response to receiving a first read request [S2214, S2216, and S2217, Fig 22; Paragraphs 0052, 0254, 0256 – 0257, and 0262; The host sends a read request to read the compressed data and decompress it based on a user’s input] from a host [101, Fig 1] for the data [S2214, S2216, and S2217, Fig 22; Paragraphs 0052, 0254, 0256 – 0257, and 0262; The host sends a read request to read the compressed data and decompress it based on a user’s input];
decompress the data [S2217, Fig 22] requested by the first read request [S2214, S2216, and S2217, Fig 22; Paragraphs 0052, 0254, 0256 – 0257, and 0262; The host sends a read request to read the compressed data and decompress it based on a user’s input] from a host [101, Fig 1] by a first amount of computing resources [Paragraph 0253; Resources are secured to perform the decompression] of the at least one machine [103, Fig 1];
receiving a second request, the second request being a host write request [Figs 9, 17, 20 and 22; The compression, decompression, and any other request that increases the used space of the storage is a write request] or an available garbage collection task;
determine, in response to receiving the second request [Fig 9; S1712, Fig 17; The YES from step S1712 is in response to any previous write request that caused the used capacity to exceed the threshold], a second amount of computing resources available [S1713, Fig 17] for another processing task [Fig 17] after use of the first amount of computing resources [S2214, S2216, and S2217, Fig 22; Paragraphs 0052, 0250, 0253 - 0254, 0256 – 0257, and 0262; Both the compression and decompression determine an amount of resources available based on the amount of resources used in a previous operation];
perform a first selected processing task [S1718, Fig 17] from among a plurality of processing tasks [S1718, Fig 17; S2216, Fig 22; Either a compression or decompression operation is selected based on certain criteria] based on a priority ordering of the plurality of processing tasks for which the second amount of computing resources is sufficient [S1711, Fig 17; S2211; Paragraphs 0250 and 0253; Priority is based on time and a task with an elapsed time has higher priority and is processed when there is sufficient resources to perform the task with a time that has elapsed]; and
perform, in response to a third amount of computing resources being available after use of the first and second amounts of computing resources, a second selected processing task from among the plurality of processing tasks [S1718, Fig 17; S2216, Fig 22; Either a compression or decompression operation is selected based on certain criteria] based on the priority ordering for which the third amount of computing resources is sufficient [S1711, Fig 17; S2211; Paragraphs 0250 and 0253; A first compression and decompression operation finishing would release their secured resources resulting in a third amount of resources being available, which is based on the resources released by the first compression and decompression operations, for a second compression/decompression operation to secure resources].
However, Jin may not specifically disclose the limitation of decompressing data requested by a read request from a host for the data to be returned to the host and providing the requested data to the host after decompressing.
Anderson discloses decompressing data requested by a read request from a host for the data to be returned to the host and providing the requested data to the host after decompressing [602, Fig 6; 804, Fig 8; Paragraphs 0051 and 0053].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anderson in Jin because it provides a method to decompress requested compressed data in a manner that saves power by storing compressed data on powered down arrays of storage and then migrating decompressed data to powered arrays [Paragraphs 0007 – 0009].
With regard to claim 19, Jin teaches performing the first selected processing task [S1718, Fig 17] further comprises instructions which, when executed by the at least one machine [103, Fig 1], causes the machine [103, Fig 1] to:
determine to perform background processing of a host write request [Fig 18; The process in figure 18 is a background process that the foreground process in figure 17 uses to actually perform the compression] as the first selected processing task in response to the second amount of computing resources being below a threshold [S1713, Fig 17; S2213, Fig 22; Paragraph 0250; The threshold is the maximum amount of resources available in the system and when two processes are running it shows the second amount of resources is below the threshold].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No.: US 2014/0143517) referred to as Jin in view of Anderson et al. (Pub. No.: US 2011/0191558) referred to as Anderson as applied to claim 1 above, and further in view of Resch et al. (Pub. No.: US 2015/0286833) referred to as Resch.
With regard to claim 2, Jin teaches the selected processing task [S1718, Fig 17] comprises compression of stored data [S1816, Fig 18], the selecting further comprising:
prioritizing, by the storage controller [120, Fig 1], the compression of the stored data before a host write request [S1816, Fig 18; When step S1816 is performed the compression is prioritized before any other operation is performed such as the write to the cache].
However, Jin in view of Anderson may not specifically disclose the limitation of performing compression based on an expected frequency of modification of the stored data.
Resch discloses compression [382, Fig 41B] based on an expected frequency of modification of the stored data [372, Fig 41B; The frequency of modification is determined and the timing of when the compression is performed is based in part on the modification frequency level].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Resch in Jin in view of Anderson, because it allows the system to delay compression operation until a favorable time [Fig 41B]. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No.: US 2014/0143517) referred to as Jin in view of Anderson et al. (Pub. No.: US 2011/0191558) referred to as Anderson as applied to claim 1 above, and further in view of Uehara et al. (Pub. No.: US 2012/0254513) referred to as Uehara.
With regard to claim 3, Jin teaches the selected processing task [S1718, Fig 17] comprises a host write request [S1816, Fig 18], the selecting further comprising:
prioritizing, by the storage controller [120, Fig 1], compression of one set of data over other data [S1717 – S1718, Fig 17; The data that is selected for compression is prioritized for compression over any other data].
However, Jin in view of Anderson may not specifically disclose the limitation of prioritizing compression of host write data before compression of stored data based on an expected frequency of modification of the host write data being less than an expected frequency of modification of the stored data.
Uehara discloses prioritizing compression of host write data [1305, Fig 26; S202, Fig 29A] before compression of stored data [1306, Fig 26] based on an expected frequency of modification of the host write data being less than an expected frequency of modification of the stored data. [Fig 29A; Paragraphs 0186 and 0198; The archive file is compressed showing the data in the write to the archive file is compressed with priority over other data stored in the normal files area].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Uehara in Jin in view of Anderson, because it extended the life of the memory [Paragraphs 0007 – 0008 and 0208] and reduces the amount of decompression by compressing data not expected to be updated as frequently as other data.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No.: US 2014/0143517) referred to as Jin in view of Anderson et al. (Pub. No.: US 2011/0191558) referred to as Anderson as applied to claim 1 above, and further in view of Peter Smails (The Benefits of In-line, Real-Time Data Compression) referred to as Smails.
With regard to claim 4, Jin teaches the selecting [S1711, Fig 17; The Yes determination selects the process to continue to the compression] further comprises:
determining, by the storage controller [120, Fig 1], to perform compression as the selected processing in response to the second amount of computing resources being above a threshold [S1711, Fig 17; S2211; Paragraphs 0250 and 0253; The compression is processed when the second amount of resources are above a sufficient threshold to perform the compression].
However, Jin in view of Anderson may not specifically disclose the limitation of performing inline compression of a host write request.
Smails discloses performing inline compression of a host write request [Page 1, Lines 9 – 12].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smails in Jin, because it improves system performance and utilization is improved along with reducing the storage capacity required [Page 1, Lines 10 – 12].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No.: US 2014/0143517) referred to as Jin in view of Anderson et al. (Pub. No.: US 2011/0191558) referred to as Anderson as applied to claim 1 above, and further in view of Richter et al. (Pub. No.: US 2002/0194251) referred to as Richter.
With regard to claim 7, Jin teaches the determining, by the storage controller [120, Fig 1], the second amount of computing resources [S1713, Fig 17; Paragraphs 0250 and 0253; Both the compression and decompression determine an amount of resources available based on the amount of resources used in a previous operation].
However, Jin in view of Anderson may not specifically disclose the limitation of determining resources includes determining processor usage, memory bandwidth, drive utilization, and I/O latency of the storage controller.
Richter discloses determining resources includes determining processor usage [Paragraph 0021; The processing engine CPU utilization], memory bandwidth [Paragraph 0021; The bus bandwidth indicates a memory bandwidth], drive utilization [Paragraph 0021; The disk drive utilization], and I/O latency of the storage controller [Paragraph 0021; The transaction latency].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Richter in Jin in view of Anderson, because it increases the predictability in the capability of the system, increases the speed that data can be accessed, and it can eliminate indeterminate application performance characteristics with conventional systems [Paragraphs 0009 – 0010].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No.: US 2014/0143517) referred to as Jin in view of Anderson et al. (Pub. No.: US 2011/0191558) referred to as Anderson as applied to claim 8 above, and further in view of Resch et al. (Pub. No.: US 2015/0286833) referred to as Resch.
With regard to claim 9, Jin teaches the selected processing task [S1718, Fig 17] comprises compression of stored data [S1816, Fig 18], and the at least one processor [125, Fig 1] is further configured, as part of the selection, to execute the machine executable code [211 – 215, Fig 2] to cause the at least one processor [125, Fig 1] to:
prioritize the compression of the stored data before a host write request [S1816, Fig 18; When step S1816 is performed the compression is prioritized before any other operation is performed such as the write to the cache].
However, Jin in view of Anderson may not specifically disclose the limitation of performing compression based on an expected frequency of modification of the stored data.
Resch discloses compression [382, Fig 41B] based on an expected frequency of modification of the stored data [372, Fig 41B; The frequency of modification is determined and the timing of when the compression is performed is based in part on the modification frequency level].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Resch in Jin in view of Anderson, because it allows the system to delay compression operation until a favorable time [Fig 41B].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No.: US 2014/0143517) referred to as Jin in view of Anderson et al. (Pub. No.: US 2011/0191558) referred to as Anderson as applied to claim 8 above, and further in view of Uehara et al. (Pub. No.: US 2012/0254513) referred to as Uehara.
With regard to claim 10, Jin teaches the selected processing task [S1718, Fig 17] comprises a host write request [S1816, Fig 18], and the at least one processor [125, Fig 1] is further configured, as part of the selection, to execute the machine executable code [211 – 215, Fig 2] to cause the at least one processor to [125, Fig 1]:
prioritize compression of one set of data over other data [S1717 – S1718, Fig 17; The data that is selected for compression is prioritized for compression over any other data].
However, Jin in view of Anderson may not specifically disclose the limitation of prioritizing compression of host write data before compression of stored data based on an expected frequency of modification of the host write data being less than an expected frequency of modification of the stored data.
Uehara discloses prioritizing compression of host write data [1305, Fig 26; S202, Fig 29A] before compression of stored data [1306, Fig 26] based on an expected frequency of modification of the host write data being less than an expected frequency of modification of the stored data. [Fig 29A; Paragraphs 0186 and 0198; The archive file is compressed showing the data in the write to the archive file is compressed with priority over other data stored in the normal files area].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Uehara in Jin in view of Anderson, because it extended the life of the memory [Paragraphs 0007 – 0008 and 0208] and reduces the amount of decompression by compressing data not expected to be updated as frequently as other data.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No.: US 2014/0143517) referred to as Jin in view of Anderson et al. (Pub. No.: US 2011/0191558) referred to as Anderson as applied to claim 8 above, and further in view of Peter Smails (The Benefits of In-line, Real-Time Data Compression) referred to as Smails.
With regard to claim 11, Jin teaches the at least one processor [125, Fig 1] is further configured, as part of the selection, to execute the machine executable code [211 – 215, Fig 2] to cause the at least one processor [125, Fig 1] to:
determine to perform compression of a host write request as the selected processing task in response to the second amount of computing resources being above a threshold [S1711, Fig 17; S2211; Paragraphs 0250 and 0253; The compression is processed when the second amount of resources are above a sufficient threshold to perform the compression].
However, Jin in view of Anderson may not specifically disclose the limitation of performing inline compression of a host write request.
Smails discloses performing inline compression of a host write request [Page 1, Lines 9 – 12].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smails in Jin in view of Anderson, because it improves system performance and utilization is improved along with reducing the storage capacity required [Page 1, Lines 10 – 12].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No.: US 2014/0143517) referred to as Jin in view of Anderson et al. (Pub. No.: US 2011/0191558) referred to as Anderson as applied to claim 8 above, and further in view of Richter et al. (Pub. No.: US 2002/0194251) referred to as Richter.
With regard to claim 14, Jin teaches the at least one processor [125, Fig 1] is further configured, as part of the determination, to execute the machine executable code [211 – 215, Fig 2] to cause the at least one processor [125, Fig 1] to:
determine the second amount of computing resources [S1713, Fig 17; Paragraphs 0250 and 0253; Both the compression and decompression determine an amount of resources available based on the amount of resources used in a previous operation].
However, Jin in view of Anderson may not specifically disclose the limitation of determining resources includes determining processor usage, memory bandwidth, drive utilization, and I/O latency of the storage controller.
Richter discloses determining resources includes determining processor usage [Paragraph 0021; The processing engine CPU utilization], memory bandwidth [Paragraph 0021; The bus bandwidth indicates a memory bandwidth], drive utilization [Paragraph 0021; The disk drive utilization], and I/O latency of the storage controller [Paragraph 0021; The transaction latency].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Richter in Jin in view of Anderson, because it increases the predictability in the capability of the system, increases the speed that data can be accessed, and it can eliminate indeterminate application performance characteristics with conventional systems [Paragraphs 0009 – 0010].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No.: US 2014/0143517) referred to as Jin in view of Anderson et al. (Pub. No.: US 2011/0191558) referred to as Anderson as applied to claim 15 above, and further in view of Resch et al. (Pub. No.: US 2015/0286833) referred to as Resch.
With regard to claim 16, Jin teaches the first selected processing task [S1718, Fig 17] comprises compression of stored data [S1816, Fig 18], and performing the first selected processing task [S1718, Fig 17] further comprises instructions which, when executed by the at least one machine [103, Fig 1], causes the machine [103, Fig 1] to:
prioritize the compression of the stored data before a host write request [S1816, Fig 18; When step S1816 is performed the compression is prioritized before any other operation is performed such as the write to the cache].
However, Jin in view of Anderson may not specifically disclose the limitation of performing compression based on an expected frequency of modification of the stored data.
Resch discloses compression [382, Fig 41B] based on an expected frequency of modification of the stored data [372, Fig 41B; The frequency of modification is determined and the timing of when the compression is performed is based in part on the modification frequency level].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Resch in Jin in view of Anderson, because it allows the system to delay compression operation until a favorable time [Fig 41B].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No.: US 2014/0143517) referred to as Jin in view of Anderson et al. (Pub. No.: US 2011/0191558) referred to as Anderson as applied to claim 15 above, and further in view of Uehara et al. (Pub. No.: US 2012/0254513) referred to as Uehara.
With regard to claim 17, Jin teaches the first selected processing task [S1718, Fig 17] comprises a host write request [S1816, Fig 18], and performing the first selected processing task [S1718, Fig 17] further comprises instructions which, when executed by the at least one machine [103, Fig 1], causes the machine [103, Fig 1] to:
prioritize compression of one set of data over other data [S1717 – S1718, Fig 17; The data that is selected for compression is prioritized for compression over any other data].
However, Jin in view of Anderson may not specifically disclose the limitation of prioritizing compression of host write data before compression of stored data based on an expected frequency of modification of the host write data being less than an expected frequency of modification of the stored data.
Uehara discloses prioritizing compression of host write data [1305, Fig 26; S202, Fig 29A] before compression of stored data [1306, Fig 26] based on an expected frequency of modification of the host write data being less than an expected frequency of modification of the stored data. [Fig 29A; Paragraphs 0186 and 0198; The archive file is compressed showing the data in the write to the archive file is compressed with priority over other data stored in the normal files area].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Uehara in Jin in view of Anderson, because it extended the life of the memory [Paragraphs 0007 – 0008 and 0208] and reduces the amount of decompression by compressing data not expected to be updated as frequently as other data.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No.: US 2014/0143517) referred to as Jin in view of Anderson et al. (Pub. No.: US 2011/0191558) referred to as Anderson as applied to claim 15 above, and further in view of Peter Smails (The Benefits of In-line, Real-Time Data Compression) referred to as Smails.
With regard to claim 18, Jin teaches performing the first processing task [S1718, Fig 17] further comprises instructions which, when executed by the at least one machine [103, Fig 1], causes the machine [103, Fig 1] to: 
determine to perform compression of a host write request as the first selected processing task in response to the second amount of computing resources being above a threshold [S1711, Fig 17; S2211; Paragraphs 0250 and 0253; The compression is processed when the second amount of resources are above a sufficient threshold to perform the compression].
However, Jin in view of Anderson may not specifically disclose the limitation of performing inline compression of a host write request.
Smails discloses performing inline compression of a host write request [Page 1, Lines 9 – 12].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smails in Jin in view of Anderson, because it improves system performance and utilization is improved along with reducing the storage capacity required [Page 1, Lines 10 – 12].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No.: US 2014/0143517) referred to as Jin in view of Anderson et al. (Pub. No.: US 2011/0191558) referred to as Anderson as applied to claim 15 above, and further in view of Richter et al. (Pub. No.: US 2002/0194251) referred to as Richter.
With regard to claim 20, Jin teaches determining the second amount of computing resources [S1713, Fig 17; Paragraphs 0250 and 0253; Both the compression and decompression determine an amount of resources available based on the amount of resources used in a previous operation].
However, Jin in view of Anderson may not specifically disclose the limitation of determining resources includes determining processor usage, memory bandwidth, drive utilization, and I/O latency of the storage controller.
Richter discloses determining resources includes determining processor usage [Paragraph 0021; The processing engine CPU utilization], memory bandwidth [Paragraph 0021; The bus bandwidth indicates a memory bandwidth], drive utilization [Paragraph 0021; The disk drive utilization], and I/O latency of the storage controller [Paragraph 0021; The transaction latency].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Richter in Jin in view of Anderson, because it increases the predictability in the capability of the system, increases the speed that data can be accessed, and it can eliminate indeterminate application performance characteristics with conventional systems [Paragraphs 0009 – 0010].

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 8 – 9 that claims 1, 8, and 15 are allowed since Jin fails to teach determining computer resources in response to receiving the second request where the second request is either a write or garbage collection task since Jin teaches the use of a timer as a trigger for the determination operation.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.  
Figure 17 of Jin shows that both steps S1711 and S1712 have to be true to reach step S1713 where the resources available are determined.  The amount of used capacity in a storage system is checked in step S1712.  Using capacity in memory is a sign of a write operation that was executed causing the amount of used capacity to increase.  This shows that step S1713 is in response to receiving previous write operations that caused the used space to increase past a threshold along with a certain amount of time elapsing.  
The Applicant argues on pages 9 – 10 that claims 2 – 4, 7, 9 – 11, 14, 16 – 18, and 20 are allowed since the additional references fail to cure the argued deficiencies above.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The Examiner has responded to the arguments above regarding Jin and the amendments to the claims.  The rejections of claims 2 – 4, 7, 9 – 11, 14, 16 – 18, and 20 are maintained base in part on the interpretation of Jin in the base claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136